431 F.2d 710
Joseph TAYLOR, Petitioner-Appellant,v.CRIMINAL DISTRICT COURT NO. 4, DALLAS COUNTY, TEXAS, Respondent-Appellee.
No. 29717 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 11, 1970.

Joseph Taylor, pro se.
Henry Wade, Criminal Dist. Atty., John B. Tolle, Asst. Dist. Atty, Dallas, Tex., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The District Court denied the motion of Taylor, a Texas state prisoner, to obtain certain documents and records relative to his state criminal case on the ground that the court was without jurisdiction. The record affirmatively shows want of jurisdiction. This court therefore has no jurisdiction to entertain this appeal.


2
Appeal dismissed.



Notes:


*
 [1] Rule 18, 5th Cir., See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I